DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Zhou et al. (USPAPN 2018/0374233) discloses:
determining, using one or more first frames of a video sequence, that two people each of whom is depicted in at least one of the first frames satisfy a grouping criteria that indicates that the two people should be grouped for video analysis (see para [209] and fig 19B, merging two people into a group when the distance between the two people satisfies a distance criteria for grouping);
after determining that the two people satisfy the grouping criteria, determining, using one or more second frames of the video sequence at least some of which were captured after the one or more first frames and which depict at least one of the two people, that the two people satisfy a degrouping criteria that indicates that the two people should not be grouped for video analysis (see para [210] and fig 19C, detecting that the distance between the two people increased to be greater than the distance criteria).
However, Zhou does not disclose: after determining that the two people satisfy the degrouping criteria, determining, using one or more third frames of the video sequence at least some of which were captured after the one or more second frames and which depict at least one of the two people, that a physical distance between the two people violates a distance criteria; and in response to determining that a physical distance between the two people violates a distance criteria, providing an alert that the distance criteria is violated. Similar reasons apply to claims 10 and 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668